      Case 1:20-cv-02002-TWT Document 6 Filed 05/11/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION




WILLA DEMASI
Individually and on behalf of all others
similarly situated                                        CIVIL ACTION NO.


 vs                                                         1:20-cv-2002-CC


EMORY UNIVERSITY,




                                           ORDER

      The undersigned hereby RECUSES himself from the above-styled action. The
 Clerk is directed to reassign this action to another judge in accordance with the Internal
 Operating Procedures of this Court.


      SO ORDERED this       11th     day of    May 2020.


                                              s/ CLARENCE COOPER
                                              CLARENCE COOPER
                                              UNITED STATES DISTRICT JUDGE
